Citation Nr: 1136013	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-37 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral foot disorder, claimed as fallen arches.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as fallen arches and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to January 1981, with two years, three months, and three days of unverified prior active service.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a hearing at the RO before the undersigned. A copy of the transcript of that hearing is of record.  The Veteran also submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence. Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a bilateral foot disorder, claimed as fallen arches and pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1981 decision, the RO denied entitlement to service connection for fallen arches; although notified of the denial that same month, the Veteran did not initiate an appeal.
      
2.  New evidence associated with the claims file since the March 1981 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral foot disorder, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 1981 RO rating decision that denied entitlement to service connection for fallen arches is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a bilateral foot disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

New and Material Evidence - Service Connection for Fallen Arches

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the Veteran filed a claim for entitlement to service connection for fallen arches in January 1981.  In a March 1981 rating decision, the RO denied entitlement to service connection for fallen arches, noting that fallen arches or other chronic foot pathology was not shown by the evidence of record. 

Although notified of the March 1981 denial, the Veteran did not initiate an appeal of that determination.  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In December 2006, the Veteran sought to reopen his claim of entitlement to service connection for fallen arches, asserting that he was diagnosed with fallen arches in service and still had that condition.  He indicated that it created some pain and necessitated use of arch supports within his shoes. 

This appeal arises from the RO's April 2007 rating decision that found new and material evidence had not been submitted to reopen the Veteran's claim for service connection for fallen arches.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the April 2007 denial includes statements from the Veteran and his representative; copies of service treatment records; VA treatment records dated from 1981 to 2009; private treatment records dated from 1984 to 2006; and an April 2011 Board hearing transcript.

A November 1996 private study revealed bilateral lower extremity arterial claudication with normal resting and post exercise arterial studies of the lower extremities bilaterally.  Private treatment notes dated from 2003 to 2006 revealed complaints of right foot and ankle pain of unclear etiology, burning foot pain radiating up to ankles, and foot edema.  In May 2003, the private physician listed an assessment of neuropathy of unclear etiology.  

In a January and July 2007 statements, a private physician, R. A. F., M. D., noted that the Veteran was having a great deal of pain in the right ankle and foot.  It was further noted that the Veteran did have some fallen arches back when he was in the military.  The physician indicated that he thought the Veteran's complaints represented some posterior tibial tendonitis.  He started the Veteran on an exercise program as well as prescribed some custom arch supports.  A May 2006 private X-ray report of the right foot showed clinical indications of inflammation and pain as well as listed an impression of examination within normal limits.  

Additional private treatment records dated in August 2006 from J. W. M., M. D., showed complaints of a several month history of pain and swelling in his right foot with no history of trauma or injury.  The physician listed diagnoses of plantar fasciitis, periositis, inflammatory arthropathy, and pronation syndrome as well as prescribed orthotics.  

VA treatment notes dated in April 2007 showed findings of pes planus.  The Veteran complained of fallen arches in feet, right worse than the left, as well as reported having problems with fallen arches in the past and a difficulty with walking. 

In written statements and during his April 2011 hearing, the Veteran reported in-service incidents of foot pain and indicated that that he had been receiving treatment for his claimed condition since leaving service.  The Veteran described in-service duties as a combat engineer, operating heaving equipment and performing infantry duties, as well as receiving his initial foot treatment in service.  He described seeking current treatment for his feet as well as continuing to have foot problems since service, including pain.  

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the presence of a current disability as well as the existence of a causal relationship between the claimed foot disorder and service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a bilateral foot disorder, claimed as fallen arches, are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral foot disorder, claimed as fallen arches and pes planus.

REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a bilateral foot disorder, claimed as fallen arches and pes planus, is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Service treatment notes dated in May 1979 and July 1979 showed that the Veteran was treated for foot pain, swelling, and plantar fasciitis.  A July 1979 DA Form 3349 indicated the Veteran had painful feet, but was found to be medically qualified for duty with temporary assignment limitations.  In August 1979, a clinical record detailed that the prescribed orthoses were tolerated well and plantar symptoms were reduced.  As noted above, post-service private and VA treatment records dated in 2006 and 2007 detailed current bilateral foot findings, to include pes planus.  In written statements of record and during his April 2011 hearing, the Veteran repeatedly asserted that he had suffered from fallen arches or pes planus since active service. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In light of the cumulative record discussed above, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed bilateral foot disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file also reflects that the Veteran has received medical treatment for his claimed bilateral foot disorder from the VA Outpatient Clinic (VAOPC) in Huntsville, Alabama, as well as the VA Medical Center (VAMC) in Birmingham, Alabama; however, the claims file only contains VA treatment records dated up to May 2009 from those facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his claimed bilateral foot disorder since January 1981.  Of particular interest are any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the claimed bilateral foot disorder from the Huntsville VAOPC and Birmingham VAMC, for the period from May 2009 to the present. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed bilateral foot disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed foot disorder, including pes planus) is causally related to his period of active service, to include in-service treatment for foot pain, swelling, plantar fasciitis and/or any circumstances/events the Veteran alleges to have happened during service.  (See page 7 of this Decision/Remand)  In doing so, the examiner should acknowledge and discuss the findings made by private physicians in 2006 as well as statements from the Veteran noting his service complaints, service incidents and his claimed continuity of feet symptomatology since service.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in November 2008.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


